



COURT OF APPEAL FOR ONTARIO

CITATION: Peters v. Chasty, 2019 ONCA 294

DATE: 20190412

DOCKET: C62923

Lauwers, Pardu and Nordheimer JJ.A.

BETWEEN

Tiffany Peters

Plaintiff (Appellant)

and

John Chasty Principal, Peel District School
    Board,
Robin Benmergui Vice Principal, Lola Gayle Vice Principal,
Lana Del Maestro Track Coach

Defendants (Respondents)

Julius Omware, for the appellant

Jennifer Guy and Brendan Hughes, for the respondents

Heard: April 10, 2019

On appeal from the judgment of Justice D. L. Edwards of
    the Superior Court of Justice, dated August 2, 2016, with reasons reported at
    2016 ONSC 4788, and from the costs order, dated September 12, 2016.

REASONS FOR DECISION

[1]

The appellant was injured while practicing
    long-jump techniques at Bramalea Secondary School. She was part of the schools
    track and field team. She sued the school board and several employees, alleging
    negligence on their part which caused her to suffer injury. The trial judge
    found that the respondents did not breach their duty of care to the appellant
    and that their actions met the standard of a prudent parent. He accordingly
    dismissed the action.

[2]

The appellant argues that the trial judge ought
    to have assessed the evidence differently, and makes several related complaints:

1.

He ought not to have discounted the appellants
    credibility because of minor inconsistencies in her evidence.

2.

His reasons were inadequate to come to grips
    with competing versions of the events and factual matters in dispute.

3.

His failure to make factual findings in favour
    of the appellant showed bias.

4.

He did not adequately consider the evidence of
    Dr. Wong, a psychiatrist, although the appellant concedes that the trial judge addressed
    that evidence at length.

5.

He should have accepted the evidence of Dr.
    Getahun, an orthopedic surgeon, and the evidence of Dr. Thankappanpillai, a
    clinical psychologist.

6.

He should not have accepted the evidence of the respondents
    experts.

7.

He should have rejected the evidence of the
    school principal and also the evidence of the track and field coach present at
    the time of the injury.

8.

He applied a stricter standard to the evidence
    of the appellant than to the evidence of the respondents witnesses.

9.

He failed to draw an adverse inference from the
    absence of written records about the incident.

10.

He failed to consider the implausibility of the respondents evidence.

11.

He failed to appreciate the evidence, as a whole, either by
    disregarding important evidence or misapprehending that evidence.

[3]

We do not accept these arguments. The question
    of whether or not the respondents met the standard of care in a negligence
    action is a question of mixed fact and law. Absent an error in principle or a
    palpable and overriding error, the trial judges conclusions are owed
    deference.

[4]

Here the trial judge delivered comprehensive,
    detailed reasons after 14 days of trial. His conclusions were clearly linked to
    the evidence and reasonably available to him on the record. He remarked that some
    of the inconsistencies in the appellants evidence were minor, but that others
    were very significant. For example, the appellant testified that the coach had
    never instructed her about long jump techniques; this was contrary to her
    evidence on discovery and a significant inconsistency:
Peters v.
    Chasty
, 2016 ONSC 4788, at paras. 12-14. He correctly
    articulated the standard of care, the norm of a careful and prudent parent:
Peters
, at para. 18. We cannot identify any palpable and overriding error
    in his assessment of credibility, nor any material misapprehension of the
    evidence.

[5]

The appellant also asks this court to re-assess
    the trial judges cost award in favour of the respondents in the sum of
    $257,609.89 on the ground of the appellants impecuniosity. This was a 14 day
    trial with numerous expert witnesses. It was the culmination of litigation
    commenced in 2008. We see no error in the trial judges costs decision.

[6]

Accordingly the appeal is dismissed with costs
    to the respondents on a partial indemnity basis fixed at $21,000, inclusive of
    disbursements and HST.

P. Lauwers J.A.

G. Pardu J.A.

I.V.B. Nordheimer J.A.


